Citation Nr: 1215145	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  08-04 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability.  

2.  Entitlement to service connection for a memory loss, to include as due to undiagnosed illness.

3.  Entitlement to service connection for dizzy spells with blurred vision, to include as due to undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for generalized joint/muscle pain, to include as due to undiagnosed illness.  

6.  Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness.  

7.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.

8.  Entitlement to service connection for a gastrointestinal disorder, to include as due to undiagnosed illness. 

9.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness.  

10.  Entitlement to service connection for a psychiatric disorder, claimed as anxiety, panic disorder, sleep disturbance with night sweats, and posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to March 1993.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of January and September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of service connection for a gastrointestinal disorder, a sleep disorder, and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for hearing loss and the application to reopen a claim of service connection for a cervical spine disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  The Veteran withdrew the appeal for increased rating for a lumbar spine disability in June 2008.

2.  The reported memory loss has not been objectively verified and has not been attributed to an underlying, service-connectable disorder. 

3.  The reported dizzy spells and blurred vision have not been objectively verified and have not been attributed to an underlying, service-connectable disorder.  

4.  The Veteran has not been diagnosed with chronic fatigue syndrome or any other underlying disorder, and the reported fatigue has not been objectively verified.

5.  The Veteran has not been diagnosed with fibromyalgia or any other disorder manifested by generalized pain, and the reported generalized pain has not been objectively verified, and the left shoulder and right elbow disorders are not related to service, either through date of onset or causation.

6.  The diagnosed skin disorder did not onset in service and is not causally related to service.  

7.  The headache disorder did not onset in service and is not causally related to service.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant with respect to the issue of increased rating for a lumbar spine disability have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  The criteria for service connection for memory loss have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011).

3.  The criteria for service connection for dizzy spells with blurred vision have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.317 (2011).

4. The criteria for service connection for fatigue have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011).

5.  The criteria for service connection for joint/muscle pain have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303,  3.307, 3.309, 3.317 (2011).

6.  The criteria for service connection for a skin disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303,  3.307, 3.309, 3.317 (2011).

7.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303,  3.307, 3.309, 3.317 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On June 12, 2008, the date of the Decision Review Officer hearing, the Veteran expressed his desire to withdraw his appeal of the issue of entitlement to an increased rating for a lumbar spine disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue and it must be dismissed.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.  

The Veteran's service personnel records indicate he is a Persian Gulf veteran.  Service connection may be established for a Persian Gulf veteran who exhibits objective indications (e.g., objective evidence perceptible to an examining physician and other non-medical indicators capable of independent verification) of a qualifying chronic (i.e. existing six months or more, to include by exhibiting intermittent episodes of improvement and worsening over a six month period) disability which cannot be attributed to any known clinical diagnosis, but which instead resulted from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  
38 C.F.R. § 3.317(a)(1).  

There are three types of "qualifying chronic disabilities" for the purposes of 
38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 
38 U.S.C. 1117(d) warrants a presumption of service-connection.

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(C).	

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Memory Loss

The service treatment records reflect no complaints or findings suggestive of memory loss, and a January 1993 examination record reflects normal clinical findings for all systems and a negative history as to loss of memory.  

The August 2007 VA Persian Gulf examination record reflects the Veteran's history of some short-term memory loss since 2004.  See also August 2006 VA treatment record (history of short-term memory loss).  

The June 2008 hearing transcript reflects the Veteran's history of progressively worsening memory since returning from deployment in the Persian Gulf.  He reported that he was told it was a symptom of his PTSD. 

An April 2009 VA examination record reflects the Veteran's history of memory loss since his return from the Persian Gulf.  Examination revealed no evidence of memory loss.  

After review of the record, the Board finds service connection is not warranted for memory loss.  Initially the Board notes that service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.317:  the record includes no objective evidence of memory loss perceptible to an examining physician or capable of independent verification.  Instead, the evidence indicates that there is no evidence of memory loss.    

Service connection is also not warranted on a direct basis.  Although the evidence reflects the Veteran's competent history of memory loss, direct service connection will not be granted for memory loss alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez v. West, 13 Vet. App. 283, 285 (1999).  In this case, the evidence does not establish that the Veteran has an identifiable underlying condition, and the Board notes that the evidence suggests that the memory loss is a symptom of his  psychiatric disorder rather than any independent disability.  Thus, the claim of service connection for memory loss must be denied.  

Dizzy Spells with Blurred Vision

The service treatment records reflect no complaints or findings suggestive of dizziness or blurred vision, and a January 1993 examination record reflects normal clinical findings for all systems, normal visual acuity (20/20), and a negative history as to eye trouble or "dizziness or fainting spells."  

An October 1995 private treatment record reflects the Veteran's history that he "sometimes has dizziness."  No disorder was diagnosed.  

October 2005 VA treatment records reflect the Veteran's history of dizziness during panic attacks, which he had previously believed was due to dehydration.  The examiner diagnosed the Veteran with an anxiety disorder, rule out panic disorder, and indicated that a physical problem such as an inner ear problem, should be considered given the histories of dizziness, ear pain, and headaches.  

The August 2007 VA Persian Gulf examination record reflects the Veteran's negative history as to blurry vision. 

The June 2008 hearing transcript reflects the Veteran's history of blurred vision since approximately 1991.  He indicated that he was told by a psychiatrist that he might have inner ear problems.  

An April 2009 VA examination record reflects the Veteran's history of dizzy spells and blurred vision since his return from the Persian Gulf.  He alternatively reported a history of episodes of blurred vision for the "past few years" while reading.  After examination, the Veteran was assessed with blurred vision due to eye straining while reading.  

After review of the record, the Board finds service connection is not warranted for dizzy spells with blurred vision.  Initially the Board notes that service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.317:  the record does not reflect any diagnosis, findings, or even histories suggestive of a chronic condition manifested by dizziness or blurred vision (rather the evidence suggests the symptoms are intermittent), and it includes no objective evidence of blurred vision or dizziness perceptible to an examining physician or capable of independent verification.  

Service connection is also not warranted on a direct basis.  Although the evidence reflects the Veteran's competent history of dizziness and blurred vision, direct service connection will not be granted for dizziness or blurred vision alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez, supra.  In this case, the evidence does not establish that the Veteran has an identifiable underlying condition, and the Board notes that the evidence suggests that the reported blurred vision is secondary to eye strain during reading rather than any independent disability.  Thus, the claim of service connection for dizzy spells with blurred vision must be denied.  

Fatigue

The service treatment records reflect no complaints or findings suggestive of chronic fatigue.  An October 1992 treatment record does reflect the Veteran's history that he believed he had a sleep disorder because, for the previous six months, he went to bed at 9 pm and was still unable to wake up in the morning.  No diagnosis was rendered.  A January 1993 treatment records reflects a history of symptoms including stuffed nose, drowsiness, weakness, and chills.  No diagnosis was rendered suggestive of a disorder manifested by fatigue.   A subsequent January 1993 examination record reflects normal clinical findings for all systems and a negative history as to frequent trouble sleeping.  

The August 2007 VA Persian Gulf examination record reflects the Veteran's history of persistent fatigue.  

The June 2008 hearing transcript reflects the Veteran's negative history as to being diagnosed with anything specifically for the fatigue.  

An April 2009 VA examination record reflects the Veteran's history of fatigue since his return from the Persian Gulf.  After examination, the Veteran was diagnosed with occasional, not chronic, fatigue which was related to his mood or sleep apnea.  

After review of the record, the Board finds service connection is not warranted for fatigue.  Initially the Board notes that service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.317:  the record does not reflect any diagnosis of chronic fatigue syndrome or findings or histories suggestive of chronic fatigue syndrome, and it includes no objective evidence of fatigue perceptible to an examining physician or capable of independent verification.  

Service connection is also not warranted on a direct basis.  Although the evidence reflects the Veteran's competent history of fatigue, direct service connection will not be granted for increased fatigue alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez, supra.  In this case, the evidence does not establish that the Veteran has an identifiable underlying condition, and the Board notes that the evidence suggests that the fatigue is secondary to his sleep apnea or psychiatric disorder, to include as a result of medications prescribed for the psychiatric disorder, rather than any independent disability.  Thus, the claim of service connection for fatigue must be denied.  

Generalized Joint/Muscle Pain

The Veteran reports that he has had generalized joint/muscle pain since service, which he believes is due to his service in the Persian Gulf.  Initially, the Board notes that VA has already considered whether service connection is warranted for lumbar spine, cervical spine, right ankle, right knee, and right shoulder disorders.  As such, the Board will not consider any complaints, findings, or diagnoses specific to these joints, unless they suggest the existence of a disorder manifested by generalized joint/muscle pain.  

The service treatment records reflect no complaints or findings suggestive of a generalized joint/muscle pain, and a January 1993 examination record reflects normal clinical findings for the musculoskeletal system and a negative history as to symptoms suggestive of joint/muscle pain, such as "arthritis, rheumatism, or bursitis," or "bone, joint, or other deformity."   

A May 2001 VA treatment record reflects the Veteran's three to four week history of right elbow pain.  He denied any known injury and reported that the pain was worse with lifting.  After examination, the Veteran was diagnosed with lateral epicondylitis.  A subsequent May 2001 VA occupational therapy record reflects the Veteran's history of continued right elbow pain without numbness or tingling in the right forearm.  After examination, the Veteran was assessed with pain due to tendonitis.  

An August 2007 Persian Gulf examination record reflects no history of generalized joint pain.  

The June 2008 hearing transcript reflects the Veteran's history of pain everywhere "except his toes." 

An April 2009 VA examination record reflects the Veteran's history of muscle/joint pain in his shoulders, knees, ankles, back, and sometimes the elbows.  Musculoskeletal examination was normal.  The examiner stated that no undiagnosed illness was found and indicated that the reported joint pains were due to underlying degenerative joint disease and tendonitis in the shoulders and degenerative joint disease of the ankles and knees.  

A January 2010 VA treatment record reflects a finding of tenderness at the right epicondyle.  The Veteran was assessed with epicondylitis and told to continue using his brace.  

After review of the evidence, the Board finds service connection is not warranted for joint/muscle pain.  Initially, the Board notes that service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.317.  The record does not reflect any diagnosis of fibromyalgia or any other generalized joint/muscle condition or findings suggestive of such a condition, and it includes no objective evidence of disorder manifested by generalized joint pain perceptible to an examining physician or capable of independent verification.  In this case, there is no evidence, to include history, of any limitation of function or objective symptoms except those which have been attributed to a known clinical diagnosis.  As such, service connection is not warranted on a presumptive basis.  

Furthermore, the Board finds that service connection is not warranted on a direct basis.  Although the evidence reflects the Veteran's competent history of generalized pain, direct service connection will not be granted for pain alone; there must be a diagnosed or identifiable underlying malady or condition.  Sanchez-Benitez, supra.  In this case, the evidence does not establish that the Veteran has an identifiable underlying condition resulting in generalized pain.  

The Board acknowledges that the record does reflect underlying conditions at the left shoulder and right elbow.  The evidence does not indicate that these conditions onset in service or are causally related to service, however.  The service medical records reflect no findings or histories suggestive of a chronic impairment involving the left shoulder or right elbow, and the initial histories suggestive of such an impairment postdate service by almost 8 years for the elbow and at least 15 years for the left shoulder.  See Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  Furthermore, to the extent the Veteran's histories of generalized pain since service can be interpreted as a history of continuity of symptomatology at the left shoulder and right elbow, the Board finds the current histories are less credible, and thus less probative, than the negative histories as to "trick' or locked shoulder or elbow" at separation, the previously provided history that elbow pain onset in approximately April 2001, and the absence of a history specific to the shoulder prior to 2008 though the Veteran received treatment, filed claims of service connection, and underwent examinations prior to that time.  Additionally, the competent evidence does not suggest that either disorder is causally related to service.  Thus, the claim of service connection for joint/muscle pain must be denied.  

Skin Disorder

The service treatment records reflect no complaints or findings suggestive of a skin disorder, and a January 1993 examination record reflects normal clinical findings for the skin and a negative history as to skin disease.     

In May 2007, the Veteran reported the existence of a constant rash over his body, down to his knees.  

An August 2007 VA Persian Gulf examination record reflects the Veteran's history of intermittent erythematous rash on his arms and legs.  Examination revealed no rash or lesions.  

At the June 2008 hearing, the Veteran testified that he gets monthly episodes of bumps.  He testified that it affected his arms and legs.  He alternatively testified that it affected his entire body.  He testified that he first noticed it when he got back from the Persian Gulf.  He alternately testified that he broke out in hives while overseas, which he treated with Benadryl.  

An April 2009 VA examination record reflects the Veteran's history of constant skin rash.  The Veteran reported that his skin "feels like needless" when it is dry and that he has to use special soaps.  He also reported occasional redness over the arms and legs.  Examination revealed pilar keratosis on the arms and thighs.  There was no swelling, redness, scarring, or disfiguring.  The examiner diagnosed the Veteran with keratosis pilaris not secondary to noxious environment.  

After review of the evidence, the Board finds that service connection is not warranted for a skin disorder.  Initially, the Board finds service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.317 because the record indicates that the reported symptoms have been attributed to a known diagnosis, pilar keratosis, for which service connection is not presumed.  Furthermore, the Board finds service connection is not warranted on a direct basis because the probative evidence does not indicate that the skin disorder onset in service or is causally related to service.  

Initially, the Board notes that the competent and probative evidence does not suggest that the skin disorder had its onset in service.  The service treatment and examination records reflect no findings or histories suggestive of a chronic skin disorder,  and the first evidence suggestive of a chronic disorder dates in 2007, approximately 14 years after separation from service.  See Maxson, supra.  The Board acknowledges that the Veteran has reported that his skin disorder onset in service and existed continuously since service.  The Board finds the current history of continuity of symptomatology is not credible, and thus not probative, however, given the negative history as to skin disease at separation, the absence of a history or finding suggestive of a skin disorder prior to 2007 though the Veteran received medical care, and the conflicting histories as to the location and frequency of the skin condition (i.e. whether it is chronic or intermittent and whether it affects just the hands and legs or all over).  Furthermore, the record does not contain any competent evidence linking the Veteran's skin disorder to service, though it does include a VA examiner's opinion that the skin disorder is not related to in-service toxin exposure.  

In sum, the Board finds the competent and probative evidence does not indicate that the skin disorder is related to service, either through date of onset or causation.  As such,  service connection is not warranted, and the claim is denied.  

Headache Disorder

A March 1992 treatment record reflects the Veteran's history of symptoms including occipital headaches.  After examination, the Veteran was diagnosed with headaches.  Subsequent treatment records reflect no additional complaints indicative of headaches, and a January 1993 examination record reflects normal clinical findings and a negative history as to frequent or severe headache.  

A January 1997 VA treatment record reflects the Veteran's history of throbbing headaches with photophobia but no nausea, vomiting, or visual disturbance since December 1996.  He denied a history of migraine headaches.  

A December 2005 VA treatment record reflects the Veteran's history of headaches.  

An August 2007 VA Persian Gulf examination record reflects the Veteran's history of frontal headaches since 1991.  

At the June 2008 hearing, the Veteran reported a history of headaches, including migraines, since before he returned from the Persian Gulf.  He reported that when he was in the Persian Gulf he was told by the clinic that the migraines were possibly due to dehydration.   

An April 2009 VA examination record reflects the Veteran's history of headaches at least three times each week.  He denied any accompanying symptoms or triggers.  The examiner diagnosed the Veteran with tension-type headaches.  

After review of the evidence, the Board finds service connection is not warranted for headaches.  Initially, the Board notes that service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.317 because the record indicates that the reported symptoms have been attributed to a known diagnosis, tension headaches, for which service connection is not presumed.  Furthermore, the Board finds service connection is not warranted on a direct basis because the probative evidence does not indicate that the headaches onset in service or is causally related to service.  

The Board acknowledges that the evidence, namely the service treatment records, indicate that the Veteran was treated for headaches in service; however, the competent and probative evidence does not suggest that a chronic headache disorder onset in service or existed continuously since service.  The service treatment records only depict one history of headaches, and although the Veteran has reported a history of recurrent headaches during service, including treatment for migraine headaches, the history is not corroborated by the medical evidence of record.  The Board acknowledges that the Veteran is competent to report his symptomatic history.  He is not competent to diagnose a chronic disorder as opposed to a distinct episodes of pain or even multiple episodes of acute disorder however, and based on the absence of corroborative medical findings and the Veteran's denial of frequent or severe headaches at separation, the Board finds the service medical evidence does not suggest the existence of chronic knee disorder during service.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 (1994).  

The Board further acknowledges that the Veteran has asserted that he had recurrent headaches since service.  Although the Veteran is competent to report this history, the Board finds this history is not probative evidence that a chronic headache disorder onset during service because the history of continuous symptoms is less credible and carries less probative value than the evidence of a lapse in symptoms during and after service:  specifically, the negative history of symptoms at separation and the initial history, provided in January 1997, that the headaches onset  December 1996.  Furthermore, the probative evidence does not suggest that there is a causal relationship between a currently diagnosed headache disorder and service.   

In sum, the Board finds the competent and probative evidence does not indicate that the headache disorder is related to service, either through date of onset or causation.  As such, service connection is not warranted, and the claim is denied.  

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter dated in July 2007.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant an examinations, obtained medical opinions as to the nature and severity of the reported symptoms, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

The appeal for an increased rating for a lumbar spine disability is dismissed.  

Service connection for memory loss is denied.  

Service connection for dizzy spells with blurred vision is denied.  

Service connection for fatigue is denied.

Service connection for generalized joint/muscle pain is denied.    

Service connection for a skin disorder is denied.

Service connection for a headache disorder is denied.  


REMAND

Further development is needed on the claim of service connection for a gastrointestinal disorder.  Specifically, an examination with opinion is needed.  The Board acknowledges that the record includes the results of a June 2007 VA examination.  Subsequent medical records reflect findings suggestive of irritable bowel syndrome (IBS), however, and based on the Veteran's service in the Persian Gulf, the Board finds another examination is needed to clarify whether the Veteran has IBS.  

Further development is needed on the claim of service connection for a sleep disorder.  Specifically, an opinion is needed to determine whether the Veteran's sleep apnea is related to service.  The Board acknowledges that the record includes an opinion from a VA examiner.  The examiner relied on inaccurate data, however, notably the inaccurate premise that the Veteran gained 50 pounds during service and that he complained of sleep problems during service.  In fact, the evidence demonstrates that the Veteran reported a history of occasional difficulty with sleeping at entry and that the Veteran incurred a weight gain of 28 pounds during service.   Based on these inaccuracies, the Board finds another opinion is needed.  

Finally, further development is needed on the claim of service connection for a psychiatric disorder.  Specifically, based on the Veteran's history that his performance declined after his deployment to the Persian Gulf, his service personnel file should be obtained.  The Board acknowledges that the record includes service personnel records.  It does not appear that the entire file was requested or associated with the file, however.  Thus, the Board finds the entire file should be requested.   Furthermore, based on the Veteran's history of panic attacks during service and a recurrence of the attacks several years after service, the Board finds a medical opinion is needed to determine whether the Veteran's anxiety disorder is related to service.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete service personnel records, including any available performance reports.  If any record is not available, so inform the Veteran.  

2.  Associate all outstanding VA treatment records with the record, notably those dating after August 23, 2010.  

3.  Schedule the Veteran for an examination to determine the nature and likely etiology of the reported gastrointestinal disorder.  The examiner should review the claims file.  The examiner should state whether the Veteran has IBS.  If the examiner finds that the Veteran does not have IBS, the examiner should specifically indicate whether or not the reported digestive symptoms are attributable to a diagnosed disability or are attributable to an undiagnosed illness.  If any symptom is attributed to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder was incurred during service or is otherwise related to service.  The examiner should explain the rationale for all opinions given.

4.  Schedule the Veteran for an examination to determine the nature and likely etiology of the sleep apnea.  The examiner should review the claims file.  The examiner should state whether it is at least as likely as not (i.e., probability of 50 percent) that the sleep apnea was incurred in service or is otherwise related to service or the anxiety disorder.  The examiner should explain the rationale for all opinions given, preferably with discussion of the history of occasional trouble sleeping at entry, the history of fatigue with a full night sleep in October 1992, and the negative history as to trouble sleeping at separation.  

5.  Schedule the Veteran for an examination to determine the nature and likely etiology of the anxiety and panic disorders.  The examiner should review the claims file.  The examiner should state whether it is at least as likely as not (i.e., probability of 50 percent) that either disorder was incurred in service or is otherwise related to service.  The examiner should explain the rationale for all opinions given, preferably with discussion of the reported stressors:  getting lost in the dessert, hearing an explosion, exposure to oil well fires, and being without his firearm.  .

6.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


